Citation Nr: 1202050	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-23 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The Veteran served on active duty from January 1978 to June 1978, and from October 1980 to October 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for low back disability and a bilateral eye disorder.  

In June 2010, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge. 

In August 2010, the Board remanded the case for the development of additional evidence.  The case is once again before the Board for appellate review.

For the reasons explained below, the issue of entitlement to service connection for a bilateral eye disorder is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Low back strain treated in service resolved in service; a chronic low back disability was not shown in service or for several years thereafter, and the most probative evidence indicates the current disorder is not related to service.
 

CONCLUSION OF LAW

The criteria for establishing service connection for low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in a letter issued in January 2005.  In that letter, the RO advised the Veteran what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In July 2007, he was provided notice of the information and evidence necessary to establish disability ratings and effective dates.  The case was thereafter readjudicated in June 2011.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, and the transcript of the 2010 Travel Board hearing.  In addition, the Board's remand instructions have been substantially fulfilled.  The AMC obtained the Veteran's VA medical records dating since 2007 and requested VA medical records dating prior to October 2004.  The VA facility that the Veteran identified responded that there are no records of treatment of the Veteran dating prior to 2004.  That negative response is associated with the Veteran's claims file, and the AMC informed the Veteran that there are no treatment records from that VA facility from before October 2004.  In October 2010, the Veteran was afforded a VA spine examination.  The examiner reviewed the claims file and provided an opinion as requested.  Accordingly, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Low Back Disability

The Veteran contends that he has a low back disability that is related to service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran's service treatment records show a sick call visit in July 1984 for low back pain after a long hike carrying a pack.  The treating clinician found no evidence of spasms, and found that the Veteran could walk normally.  The clinician's assessment was probable low back strain.  The clinician treated the condition with pain medication and a five day light duty status.  In a September 1984 medical history completed just prior to separation from service, the Veteran checked "no" for history of recurrent back pain.  On the September 1984 service separation examination, the examiner checked "normal" for the condition of the Veteran's spine.

The claims file contains records of post-service primary care treatment of the Veteran, in 1994 through 1997, by private physician F. D. C., M.D. Those treatment notes are silent regarding the back and eyes. The claims file also contains records of the Veteran's treatment by private physician N. H., D.O. In December 1998, the Veteran reported having low back, mid back, and neck pain since twisting while lifting a gate at work earlier that month. Dr. H. noted back pain on palpation and on motion.  There was limitation of motion. Dr. H.'s assessment was acute cervical, thoracic, and lumbar strain. Outpatient treatment continued over two months. When the Veteran saw Dr. H. for low back pain in September 1999, the physician provided an assessment of chronic low back pain and weakness.

In an annual physical examination by Dr. H. in October 2003, the Veteran reported intermittent low back pain. Lumbar spine x-rays taken in October 2003 showed moderate discogenic degenerative changes at L5-S1. Dr. H.'s assessment was lumbar degenerative disc disease. 

In VA outpatient treatment in October 2004, the Veteran reported low back pain. In December 2004, the Veteran submitted a claim for service connection for low back disability. He reported that he had received post-service treatment from 1998 for low back symptoms. 

Notes of treatment by Dr. H. in March 2005 reflect the Veteran's report of low back injury during military service, and ongoing low back pain. In May 2005, Dr. H. wrote that the Veteran's "low back pain could reasonably have started due to his military service from 1980-1986."

In VA treatment in July 2005, a clinician found that x-rays were consistent with degenerative disc disease at L5-S1 and showed objective evidence of muscle spasms. VA treatment notes from 2005 through 2011 reflect ongoing treatment for lumbosacral degenerative disc disease.

In an August 2005 statement, the Veteran wrote that long hikes through mountains while carrying a pack during service caused the low back problems that continued through the present.  He stated that his back was not hurting him when he was discharged from service but 6 to 8 months later it began hurting him.

In August 2007, Dr. H. reported that he first evaluated the Veteran for back pain in 1998. Dr. H. stated that the Veteran had been on medication for low back pain intermittently since 1998. In April 2008, Dr. H. stated that records showed that the Veteran had arthritis in his back since 1998.

In the June 2010 Travel Board hearing, the Veteran reported that during service he had low back pain following extended hiking carrying a heavy pack. He stated that he was seen in sick call for the back pain. He indicated that he had back pain again from about three or four years after service. He stated that he addressed that pain with nonprescription analgesics. He reported that he first saw a doctor for the low back pain in about 1997. He reported that he had low back pain before a post-service work injury, but that the pain worsened after that injury.

In October 2010, the Veteran had a VA examination of his back. The examiner reviewed his claims file. The Veteran reported daily back pain, worse at night and with cold weather. The examiner found limitation of motion of the thoracolumbar spine, and MRI evidence of lumbar discogenic degenerative changes. The examiner provided the opinion that it is less likely than not, a less than 50 percent probability, that the current low back disability arose during service or is otherwise causally related to service. The examiner noted that the Veteran did not report any traumatic injuries to the spine during service. The examiner explained that wear and tear can lead to degenerative disc disease and that it can occur with normal aging.

Upon review of the record as a whole, the Board concludes that service connection is not warranted for a low back disability.  The low back strain treated in service in 1984 was not reported as remaining symptomatic at separation from service a few months later.  Indeed, he denied having recurrent back pain on his Report of Medical History completed in conjunction with his separation examination.  The Veteran reported in a 2005 statement that he did not have back pain at discharge from service but that it began hurting him 6 to 8 months after he got out.  However, he later testified that after service he next had low back pain a few years later.  The first available post-service private treatment records dating from 1994 through 1997 reveal no complaints or findings concerning his low back.  It was not until 1998 following a twisting injury at work that back complaints were noted and arthritis was diagnosed.  Thus, to the extent the Veteran contends that a chronic low back condition arose with the strain in service has continued since service, such contention is inconsistent with his own statements denying back problems at discharge.  In addition, he has made inconsistent statements as to when the first post service back pain began, which further undermines the credibility of a continuity argument.  In short, the Board finds that any contention as to continuity of symptomatology is not credible due to the inconsistencies regarding the onset of low back pain following service as well as the lack of any such complaints being noted in treatment records until 14 years after his discharge from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the lack of contemporaneous medical records in weighing credibility).  

The Board acknowledges that Dr. H. stated that the Veteran's current low back disorder "could reasonably" have begun during his service in the 1980s.  However, such opinion is speculative in nature.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Furthermore, the physician provided no rationale for the conclusion nor any discussion of any evidence when providing his one-sentence statement.  Accordingly, the Board assigns little, if any, probative value to this opinion.

Conversely, the VA clinician who found that a connection between service and current low back degeneration was less likely than not rendered such conclusion after complete examination of the Veteran and review of the claims file.  The examiner provided a rationale for her conclusion.  Accordingly, the Board assigns great probative value to this opinion.  

To the extent that the Veteran himself believes that his current low back disability is connected to his military service, there is no indication that he has specialized training in diagnosing spine disorders and determining their etiology.  Indeed, the presence of arthritis and degenerative disc disease requires medical testing to establish, and the etiology back disorders requires medical expertise to determine.  Accordingly, the Veteran's lay opinion as to the diagnosis or etiology of a low back disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative evidence indicates that his current low back disorder is less likely than not related to his military service, to include the in-service strain.  The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.  

For the reasons set forth above, the Board finds that the back strain in service was acute and resolved, the first competent and credible evidence of any chronic low back disability was years after his discharge from service, and the most probative evidence indicates the current disorder is not related to service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a low back disability on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for low back disability is denied.



REMAND

The Veteran asserts that his vision worsened after he had conjunctivitis during service.

On his enlistment examination in November 1977, the Veteran's vision was measured as 20/30 bilaterally.  Defective vision was diagnosed.  In a November 1977 medical history, he indicated that he did not wear glasses. In a September 1980 medical history, he again reported that he did not wear glasses. On examination in September 1980, his vision was measured as 20/20 in the right eye and 20/40 in the left eye. In October 1980, he was seen at an optometry clinic. The clinician measured his uncorrected vision as 20/30 bilaterally. The clinician issued a prescription for eyeglasses.

In early April 1984, the Veteran's vision was measured as 20/25 bilaterally. New glasses were ordered. Later in April 1984, the Veteran went to sick call with a four day history of irritation in both eyes. He stated that he had not had trauma to nor an object in either eye. A clinician provided an assessment of conjunctivitis or increased hay fever reaction. Medication was started. On follow-up over ten days, the symptoms gradually diminished. The Veteran reported that his vision was slightly blurry. At an optometry clinic in August 1984, his uncorrected vision was measured as 20/25 bilaterally. In a September 1984 medical history, the Veteran checked no for history of eye trouble. On the September 1984 service separation examination, his uncorrected vision was measured as 20/30 in the right eye and 20/20 in the left eye.

The claims file contains records of the Veteran's treatment in 2004 and 2005 by private ophthalmologist R. L. V., Jr., M.D. The Veteran reported blurred vision. He stated that he had undergone Lasik surgery in 1995. In January 2004, Dr. V. noted that the Veteran had undergone refractive surgery in both eyes. Dr. V. found that the Veteran had advanced open angle glaucoma in both eyes. In June 2004, Dr. V. treated the Veteran for conjunctivitis in the left eye.

In May 2005, the Veteran had a VA eye examination by an ophthalmologist.  It was noted that the Veteran had previously undergone radial keratometry surgery for refractive error. The Veteran reported that his vision was worsening. The examiner found that the Veteran's best corrected vision was 20/20 in the right eye and 20/25 in the left eye for distance, and 20/20 in each eye for near. The examiner found that the Veteran had advanced glaucoma with optic nerve atrophy. The examiner stated that the Veteran's glaucoma is not related to the conjunctivitis during the service, and that the glaucoma is not service connected.  The medical basis for the conclusion was not provided.  Additionally, an opinion as to whether the Veteran's preexisting defective vision was aggravated by conjunctivitis or whether there is any current residual eye disability related to his conjunctivitis in service has not been provided.

Thus, the Board finds that an additional medical opinion is necessary concerning the Veteran's claim for service connection for a bilateral eye disability.

Accordingly, this issue is REMANDED for the following:

1.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed by the examiner.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following questions, to include the medical basis for the conclusions reached:

a. Was the Veteran's preexisting defective vision permanently worsened beyond normal progression during service (aggravated), to include as a result of the conjunctivitis treated therein?  If so, is there any current eye disability that is at least as likely as not due to that aggravation?  Please explain the medical basis the conclusion reached.

b. Does the Veteran have any current residual eye disability as a result of the conjunctivitis treated in service?  Please explain the medical basis the conclusion reached.

c. Was the conjunctivitis treated in June 2004 by his private physician at least as likely as not (50 percent probability or greater) a continuation of or related to the conjunctivitis treated in service?  Please explain the medical basis the conclusion reached.

d. Is the Veteran's currently diagnosed glaucoma at least as likely as not (50 percent probability or greater) related to the conjunctivitis treated in service or otherwise related to service? Please explain the medical basis the conclusion reached.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


